The Superior Court judge, acting in response to the Commonwealth’s motion, concluded that no conditions of release would reasonably assure the safety of the alleged victim or of the community, and ordered that the petitioner be held under the provisions of G. L. c. 278, § 58A. That order is interlocutory for purposes of determining the applicability of rule 2:21 (1). The petitioner, however, has not met his burden under rule 2:21 (2). The petitioner sets out, in his memorandum filed under the rule, an argument concerning the standard of review and the judge’s alleged error. Yet, the petitioner has not, as rule 2:21 (2) requires, “set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.” See Pignone v. Commonwealth, 434 Mass. 1008 (2001).

Judgment affirmed.

The case was submitted on the papers filed, accompanied by a memorandum of law.